*703Opinion op the court by
JUDGE HOBSON
Appirmixg.
R. W. Barnett recovered a judgment against appellant, Nimrod McIntosh, for a tract of land. McIntosh? then employed R. A. Hurst and J. J. 0. Bach as his attorneys-to regain the land for him, and -agreed to pay them for their services $200. The contract contained this' stipulation? “But they are to receive nothing for their services unless they succeed in regaining for me the land in controversy in said suit.” He placed in their hands a refunding bond executed to Mm by Richard Combs, with W. M. Combs as surety; and they procured Combs to 'purchase the land, and caused the legal title to be conveyed to McIntosh, thus regaining the land for liiim. The purchase of the land by Combs, and the conveyance by him to McIntosh, were made to avoid liability on the bond. After this, Hurst assigned Ms part of the fee to Bach, and he filed this suit to recover of McIntosh the $200, and enforce a lien on the land. The petition substantially sets out the facts above stated. Summons was served on McIntosh, and he, failing to answer, judgment was entered as prayed. A part of the land was sold under this judgment, but by direction of Bach it wais sold subject to the life estate of McIntosh and his wife; for the reason, as stated in. the brief, that be did not desire to disturb them in the possession of the land so long as they lived. The sale was reported to the court, and confirmed without exception, ■and the purchase money paid. After all this, McIntosh sued out an -appeal in this court, and insists, on the facts stated that, as nothing was to be paid for the services of the ¡attorneys unless they regained the land, there could be no recovery for any amount, and that there was no lien on the land.
*704The purpose of the employment of the attorneys was to regain for McIntosh the tract of land which had been recovered of him by Barnett. The manner in which this was done is not of the substance of the contract. If they regained the land for him, the character of legal proceedings by which it was done is immaterial. If they obtained a sale of the land, and forced Combs to buy it in at that sale and convey it ,to McIntosh without dost to him, they, to all practical intents and purposes, regained the land for him, accomplishing the precise result that he •contracted for; and, nothing else appearing, they are entitled to be paid their fee according to the contract. They at least made out a prima facie case on the facts stated, and if McIntosh had any defense, or there was any reason why, in equity or good conscience, the fee should not be paid the facts should have been presented by answer. As to the lien, section .1.07, Kentucky Statutes, provides, “Attorneys at law shall have a lien upon all claims or demands . . . put into their hands for suit or collection, . . . for the .amount of any fee which may hare been agreed upon by the parties, . . . and if the action is prosecuted to a recovery shall have a 1'ien. upon the judgment for money or property which may be recovered.'’ Section 469 also provides, “The term, action when used in this revision shall be construed to inelude all proceedings in any court of this Commonwealth.” Under these provisions an attorney has a lien on all claims or demands put into bis hands for suit. This embraces a claim to property as well as a demand for the payment of money; and a result obtained by any kind of legal proceeding, such as an execution sale, stands on the same plane as the judgment in a regular action. Thus, if an (attorney should be employed to collect a judgment, and *705should have an execution issued, and a tract of land sold under it, and buy it in for the plaintiff in the execution, he would have a lien on the land for his fee. In the case before us, Hurst and Bach had a lien on the refunding bond .after it was placed in their hands; and when, instead of collecting the money on this bond, by which Combs was obligated to McIntosh for the loss of the land, they succeeded in getting the land itself conveyed to McIntosh, and he accepted the conveyance, they were entitled to a lien on the land which they had gotten in lieu of the money on the bond, for this was what McIntosh wrantad. They regained the land for him, and their right to a lien on the land is within the letter and spirit of the statute. Judgment affirmed.